Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 1 of 13 PageID 905




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   MED X CHANGE, INC.,

                Plaintiff,
   v.                                         Case No. 8:20-cv-1223-T-33AAS

   ENCIRIS TECHNOLOGIES SAS,

                Defendant.
                                      /

                                     ORDER

         This matter comes before the Court upon consideration of

   Defendant     Enciris     Technologies        SAS’s    Motion   to   Compel

   Arbitration     and     Dismiss    for        Lack     of   Subject-Matter

   Jurisdiction or, in the alternative, Motion to Dismiss for

   Failure to State a Claim (Doc. # 29), filed on September 21,

   2020. Plaintiff Med X Change, Inc. responded on October 13,

   2020. (Doc. # 40). For the reasons set forth below, the Motion

   is granted in part.

   I.    Background

         Med X is a medical device manufacturer that develops and

   sells digital video recorders for use in surgical procedures.

   (Doc. # 1 at ¶ 7). Starting in 2009, Med X sourced video

   capture and acquisition cards for its recorders from Enciris,

   a video processing hardware manufacturer. (Id.; Doc. # 1-1 at

   1).   In    2015,   Enciris’s     co-founder,         Phillip   Weissfloch,


                                          1
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 2 of 13 PageID 906




   approached Med X about entering into a joint venture, wherein

   Enciris    would   “develop    a   camera   to   connect   to   Med   X’s

   recorder, to be sold as a unit.” (Doc. # 1 at ¶ 8). After

   negotiations, the parties entered into a joint development

   agreement (“JDA”) on August 12, 2016. (Id.).

         The JDA set out provisions for dispute resolution, among

   other things. (Id. at ¶ 12-13). The JDA includes a choice-

   of-law clause, noting that the JDA would be governed by

   Florida law, the state in which Med X is incorporated. (Id.

   at ¶ 2; Doc. # 1-1 at 12). Further, the JDA provides that

   disagreements under the JDA would be subject to arbitration:

         16.2. Disputes. Subject to paragraph 16.3, any
         controversy, dispute, claim, question or difference
         with respect to or in connection with [the JDA] or
         the performance, enforcement, breach, termination
         or validity of [the JDA], including, without
         limitation, the determination of the scope of the
         [JDA] to arbitrate . . . shall be finally settled
         by one executive officer from each party or, if
         unsuccessful, arbitration set out in Schedule B
         hereof.

   (Doc. # 1 at ¶ 11; Doc. # 1-1 at 13). Schedule B of the JDA

   sets forth that the arbitration would be administered by the

   American     Arbitration      Association    (“AAA”),      “under     its

   Commercial Rules of Arbitration.” (Doc. # 1-1 at 17). Of note,

   however, the JDA also provides a carveout from the arbitration

   requirement for any party seeking equitable judicial relief:



                                       2
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 3 of 13 PageID 907




         16.3.   Judicial Relief.   Each party acknowledges
         that appropriate cases (as determined by a court of
         competent jurisdiction) of a violation by either
         party of any of the provisions of [the JDA] may
         entitle the other party to equitable judicial
         relief, and this relief shall be available in
         addition to, and shall not be unavailable by reason
         of the arbitration provisions of Subsection [16.2]
         above.

   (Doc. # 1 at ¶ 11; Doc. # 1-1 at 13).

         After Med X and Enciris entered the joint venture, the

   parties began developing, manufacturing,                 and selling the

   camera   and    recorder.    (Doc.   #   1   at    ¶   17).    However,    the

   relationship soured. (Id. at ¶ 18-20). In April 2020, Enciris

   initiated arbitration proceedings against Med X, alleging

   various violations of the JDA. (Id. at ¶ 6; Doc. # 29 at 1).

   That arbitration is currently pending. (Doc. # 29 at 3).

         Med X filed this suit on May 27, 2020, alleging claims

   for separate violations of the JDA. (Doc. # 1). The complaint

   includes claims against Enciris for injunctive relief for

   ongoing violations of Section 1114(1)(a) of the Lanham Act

   (Count   I),    injunctive    relief     for      ongoing     violations    of

   Section 1125(a) of the Lanham Act (Count II), injunctive

   relief    for   ongoing     contract     breaches      (Count    III),     and

   disgorgement under Section 1117(a) of the Lanham Act (Count

   IV). (Doc. # 1).

         On September 21, 2020, Enciris moved the Court to compel


                                        3
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 4 of 13 PageID 908




   arbitration and dismiss the complaint for lack of subject-

   matter   jurisdiction    or,       in   the    alternative,   dismiss   the

   complaint for failure to state a claim. (Doc. # 29). Med X

   responded (Doc. # 40), and the Motion is ripe for review.

   II.   Legal Standard

         Under   the   Federal       Arbitration     Act   (FAA),   a   written

   arbitration provision in a “contract evidencing a transaction

   involving     commerce   .    .    .    [is]   valid,   irrevocable,    and

   enforceable,” unless law or equity necessitates revocation of

   the contract. 9 U.S.C. § 2. Federal law favors arbitration

   agreements. Moses H. Cone Mem’l Hosp. v. Mercury Constr.

   Corp., 460 U.S. 1, 24-25 (1983). Thus, “any doubts concerning

   the scope of arbitrable issues should be resolved in favor of

   arbitration.” Id. However, “a party cannot be required to

   submit to arbitration any dispute which he [or she] has not

   agreed so to submit.” United Steelworkers of Am. v. Warrior

   & Gulf Navigation Co., 363 U.S. 574, 582 (1960).

         Before deciding whether a case should be referred to

   arbitration, “a court must determine: (1) whether there is a

   valid agreement to arbitrate; (2) whether a court or an

   arbitrator should decide if the dispute falls within the scope

   of the agreement to arbitrate; and (3) whether the dispute

   does fall within the scope – the question of arbitrability.”


                                           4
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 5 of 13 PageID 909




   Convergen Energy LLC v. Brooks, No. 20-cv-3746 (LJL), 2020 WL

   5549039, at *13 (S.D.N.Y. Sept. 16, 2020) (citation omitted).

   “The question whether the parties have submitted a particular

   dispute    to   arbitration      .   .   .     is    an    issue      for   judicial

   determination unless the parties clearly and unmistakably

   provide otherwise.” Howsam v. Dean Witter Reynolds, Inc., 537

   U.S. 79, 83 (2002) (citation omitted). When courts determine

   that the threshold issue of arbitrability must be submitted

   to arbitration, the case is stayed pending such arbitration,

   rather than dismissed. Vina v. First Premier Bank, No. 8:18-

   cv-2902-T-33TGW, 2019 WL 144924, at *2 (M.D. Fla. Jan. 9,

   2019).

          “A motion to compel arbitration is treated as a Rule

   12(b)(1)    motion      to    dismiss        for    lack    of     subject-matter

   jurisdiction.” Babcock v. Neutron Holdings, Inc., 454 F.

   Supp. 3d 1222, 1228 (S.D. Fla. 2020) (citations omitted).

   Accordingly, “the Court may consider matters outside the four

   corners of the Complaint.” Id. When determining the existence

   of an arbitration agreement, federal courts employ a “summary

   judgment-like standard,” “conclud[ing] as a matter of law

   that   parties    did    or    did   not      enter       into   an    arbitration

   agreement only if ‘there is no genuine dispute as to any

   material    fact’       concerning       the        formation       of      such   an


                                            5
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 6 of 13 PageID 910




   agreement.’” Bazemore v. Jefferson Cap. Sys., LLC, 827 F.3d

   1325, 1333 (11th Cir. 2016) (quoting Fed. R. Civ. P. 56(a)).

   “A dispute is not ‘genuine’ if it is unsupported by the

   evidence or is created by evidence that is ‘merely colorable’

   or ‘not significantly probative.’” Id. (quoting Baloco v.

   Drummond Co., 767 F.3d 1229, 1246 (11th Cir. 2014)).

   III. Analysis

         Enciris first moves the Court to compel arbitration and

   to dismiss the case for lack of subject-matter jurisdiction.

   (Doc. # 29). Because the Court finds that the case must be

   stayed, it need only address this aspect of Enciris’s Motion.

         Enciris argues that the Court must compel arbitration

   because “the question of arbitrability itself is expressly

   delegated to the arbitrator” in the JDA. (Doc. # 29 at 9-10).

   Med X responds that the instant dispute is outside the scope

   of the JDA’s arbitration clause, and it thus cannot be

   compelled to arbitrate. (Doc. # 40 at 5). The Court agrees

   that the initial question of arbitrability must be submitted

   to arbitration, and the Motion is therefore granted as to

   this requested relief.

         Generally, it is for the Court to determine the scope of

   an arbitration agreement. Betkowski v. Kelley Foods of Ala.,

   697 F. Supp. 2d 1296, 1298 (M.D. Ala. Mar. 23, 2010). However,


                                      6
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 7 of 13 PageID 911




   “[w]hen the parties’ contract delegates the arbitrability

   question to an arbitrator, a court may not override the

   contract.” Henry Schein, Inc. v. Archer & White Sales, Inc.,

   139 S. Ct. 524, 529 (2019). Still, “there must be ‘clear and

   unmistakable’ evidence that the parties agreed to have an

   arbitrator decide such issues.” Blanton v. Domino’s Pizza

   Franchising LLC, 962 F.3d 842, 844 (6th Cir. 2020) (citing

   First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944

   (1995); Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 69

   n.1 (2010)). Thus, under this “heightened standard,” the

   general presumption that favors arbitration is reversed “when

   it comes to questions of arbitrability.” Id. (citing First

   Options, 514 U.S. at 944-45); see also JPay, Inc. v. Kobel,

   904   F.3d   923,     929-30   (11th   Cir.   2018)    (“Questions    of

   arbitrability . . . stay with the court unless there is clear

   and unmistakable evidence that the parties intended to submit

   such questions to an arbitrator.” (citations omitted)), cert.

   denied, 139 S. Ct. 1545 (2019).

         Courts   have    found   that    such   intent   is   “clear   and

   unmistakable” when “the parties expressly incorporate the AAA

   rules into an arbitration provision.”1 See WasteCare Corp. v.


   1. The AAA’s rules provide that “the arbitrator shall have
   the power to rule on his or her own jurisdiction, including


                                      7
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 8 of 13 PageID 912




   Harmony Enters., Inc., 822 F. App’x 892, 895-96 (11th Cir.

   2020) (per curiam) (finding that this “alone serves as a clear

   and unmistakable delegation of questions of arbitrability to

   an arbitrator”), reh’g denied, No. 19-12066 (11th Cir. Sept.

   14, 2020) (per curiam); see also Blanton, 962 F.3d at 846

   (“[E]very one of our sister circuits to address the question

   . . . has found that the incorporation of the AAA Rules (or

   similarly    worded     arbitral    rules)   provides    ‘clear    and

   unmistakable’ evidence that the parties agreed to arbitrate

   ‘arbitrability.’” (citations omitted)).

         Here, the JDA contains an arbitration clause, and the

   parties do not appear to dispute its validity. (Doc. ## 29;

   40). However, the clause, which is contained in paragraph

   16.2 of the JDA, specifically notes that it is “[s]ubject to

   paragraph 16.3.” (Doc. # 1-1 at 13). Paragraph 16.3, in turn,

   provides: “Each party acknowledges that appropriate cases (as

   determined    by   a   court   of   competent   jurisdiction)     of   a

   violation by either party of any of the provisions of [the

   JDA] may entitle the other party to equitable judicial relief,



   any objections with respect to the existence, scope, or
   validity of the arbitration agreement or to the arbitrability
   of any claim or counterclaim.” HealthplanCRM, LLC v. AvMed,
   Inc., 458 F. Supp. 3d 308, 321 (W.D. Pa. 2020) (citing AAA
   Commercial Arbitration Rule R-7(a) (2013)).


                                       8
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 9 of 13 PageID 913




   and this relief shall be available in addition to, and shall

   not be unavailable by reason of the arbitration provisions .

   . . above.” (Id.). By virtue of this express carveout, Med X

   may very well be correct that its suit for only equitable

   relief may properly be brought in federal court. See, e.g.,

   Cisco Sys., Inc. v. Chung, No. 19-cv-07562-PJH, 2020 WL

   2747772, at *8 (N.D. Cal. May 26, 2020) (denying a motion to

   compel arbitration because of a similar carveout provision).

         It is also true, however, that the parties agreed that

   an    arbitrator     would     decide       preliminary     issues    of

   arbitrability: “[A]ny controversy, dispute, claim, question

   or difference with respect to or in connection with [the JDA]

   . . . including, without limitation, the determination of the

   scope of the [JDA] to arbitrate . . . shall be finally settled

   by one executive officer from each party or, if unsuccessful,

   arbitration in accordance with the terms set out in Schedule

   B[.]” (Doc. # 1-1 at 13 (emphasis added)). Paragraph 16.3,

   which contains the carveout for equitable relief, does not

   apply to the threshold issue of arbitrability. And, the

   arbitration    clause,    in   addition       to   providing   that   an

   arbitrator may determine the scope of arbitration, expressly

   incorporates the AAA’s rules in Schedule B. (Doc. # 1-1 at

   13,   17).    Accordingly,     the       parties   have   “clearly    and


                                        9
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 10 of 13 PageID 914




    unmistakably”     delegated        the    preliminary     question     of

    arbitrability to an arbitrator. See Blanton, 962 F.3d at 848

    (“But to the extent that Piersing’s arbitration agreement

    carves out certain claims from arbitration, it does so from

    the   agreement   in    general,    not   from   the    provision    that

    incorporates the AAA rules.”).

          Therefore, although it may be true that the instant suit

    is justiciable, the Court must follow binding Supreme Court

    and Eleventh Circuit precedent, which dictates that “a court

    may not ‘rule on the potential merits of the underlying’ claim

    that is assigned by contract to an arbitrator, ‘even if it

    appears to the court to be frivolous.’” Henry Schein, 139 S.

    Ct. at 529 (quoting AT & T Techs., Inc. v. Commc’ns. Workers,

    475 U.S. 643, 649-50 (1986)).

          Indeed, this case is comparable to the recent Eleventh

    Circuit case, WasteCare Corp. v. Harmony Enters., Inc., 822

    F. App’x 892 (2020). There, the Court faced a similar carveout

    provision    in   the   parties’     arbitration    agreement,      which

    provided:   “In   the    event   that     any   controversy   or    claim

    (excepting claims as to which party may be entitled to

    equitable relief) arising out of this Agreement cannot be

    settled by the parties hereto, such controversy or claim shall

    be settled by arbitration in accordance with the then current


                                        10
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 11 of 13 PageID 915




    commercial rules of arbitration of the [AAA].” WasteCare, 822

    F. App’x at 894 (emphasis added). By virtue of this carveout,

    and because the plaintiff in WasteCare sought only equitable

    relief in its amended complaint, the district court denied

    the defendant’s motion to compel arbitration. Id. However,

    the Eleventh Circuit found that the district court abused its

    discretion in doing so. Id. at 896. The Eleventh Circuit held

    that by simply citing to the application of the AAA’s rules,

    even     with      the    carveout,    the    parties     had    clearly    and

    unmistakably             delegated    the     threshold         question     of

    arbitrability to an arbitrator. Id. at 895-96.

            Here, not only have the parties incorporated the AAA’s

    rules    in     their      arbitration    clause,   but    they    have    also

    expressly stipulated that the scope of arbitration would be

    determined by an arbitrator. (Doc. # 1-1 at 13, 17). Thus,

    despite the seemingly plain carveout clause, “the Court must

    compel arbitration so that an arbitrator can rule on the

    threshold issue of arbitrability of claims for [equitable]

    relief.” Manlove v. Volkswagen Aktiengesellschaft, No. 1:18-

    cv-145, 2019 WL 2291890, at *3 (E.D. Tenn. Jan. 11, 2019);

    see also WasteCare, 822 F. App’x at 896 (“Although WasteCare’s

    claims    may      indeed    be   equitable    ones,    that    confuses   the

    question      of    who    decides    arbitrability     with    the   separate


                                             11
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 12 of 13 PageID 916




    question of who prevails on arbitrability. . . . Here, the

    parties expressly delegated the arbitrability issue to an

    arbitrator.    Thus,      the     arbitrator          must      decide     whether

    WasteCare    can    litigate      its     claims          in   district    court.”

    (citations omitted)).

          Consequently,       this    case       must    be    stayed     pending     the

    arbitrator’s        ruling       on      the        preliminary        issue       of

    arbitrability.      See   Milestrone v. Citrus Specialty Group,

    Inc., No. 8:19-cv-2341-T-02JSS, 2019 WL 5887179, at *3 (M.D.

    Fla. Nov. 12, 2019) (“In accord with Eleventh Circuit law,

    this case must be stayed rather than dismissed.” (citing 9

    U.S.C.   §   3)).    Because     the     Court       finds     that    a   stay    is

    appropriate, it will not decide Enciris’s Motion to Dismiss

    for failure to state a claim at this juncture. See, e.g.,

    Haier U.S. Appliance Sols., Inc. v. Appliance Recycling Ctrs.

    of Am., Inc., No. 3:17-CV-242-TBR, 2017 WL 6347968, at *3-4

    (W.D. Ky. Dec. 12, 2017) (delaying deciding a motion to

    dismiss pending the arbitrator’s determination of threshold

    questions of arbitrability).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Enciris Technologies SAS’s Motion to Compel

          (Doc. # 29) is GRANTED to the extent it seeks an order


                                            12
Case 8:20-cv-01223-VMC-AAS Document 47 Filed 10/27/20 Page 13 of 13 PageID 917




          compelling arbitration. The Motion is DENIED to the

          extent it seeks dismissal of the Complaint.

    (2)   This case is referred to arbitration and is STAYED

          pending the arbitrator’s ruling on the threshold issue

          of arbitrability. The Clerk is directed to STAY and

          administratively CLOSE the case.

    (3)   The parties are DIRECTED to file a joint report of the

          status of the arbitration proceeding by December 28,

          2020, and every sixty days thereafter. The parties must

          immediately   notify   the    Court   upon   the   arbitrator’s

          determination of the threshold issue of arbitrability.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    27th day of October, 2020.




                                       13
